636 N.W.2d 794 (2001)
Daniel J. REYES, Respondent,
v.
WAL MART, and American International Group/Claims Mgmt., Inc., Relators,
St. Paul Radiology, Primary Behavioral Health, Intervenors.
No. C9-01-1744.
Supreme Court of Minnesota.
December 12, 2001.
*795 Andrew A. Willaert, Gislason & Hunter, L.L.P., Mankato, for relator.
Patrick W. Kelly, Woodbury, for respondent.
Considered and decided by the court en banc.

ORDER
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that the decision of the Workers' Compensation Court of Appeals filed September 13, 2001, be, and the same is, affirmed without opinion. See Minn. R. Civ.App. P. 136.01, subd. 1(b).
Employee is awarded $600 in attorney fees.
BY THE COURT:
/s/ ALAN C. PAGE
Associate Justice.